Citation Nr: 0806907	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-33 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

To support his claim, the veteran testified at a hearing at 
the RO in October 2006 before the undersigned Veterans Law 
Judge (VLJ) of the Board.

The veteran also perfected an appeal of the RO's denial of 
service connection for bilateral hearing loss and tinnitus.  
However, the Board granted those claims in a February 2007 
decision, while remanding the claim for hepatitis C to the 
Appeals Management Center (AMC) for further development.  And 
the veteran has not since appealed either the initial ratings 
or effective dates assigned for those conditions.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the 
veteran must separately appeal these downstream issues).  So 
only the hepatitis C claim remains.


FINDINGS OF FACT

1.  The veteran's service medical records, except for the 
report of his separation examination, are unavailable for 
consideration; however, there is no mention in the report of 
that separation examination - either by complaint or 
objective clinical finding, of hepatitis C or of any risk 
factor for developing this condition.

2.  A VA examiner, L. J. J., M.D., who suggested in January 
2003 the veteran more likely than not acquired hepatitis C 
during his military service did not discuss the rationale of 
the opinion or otherwise provide the evidentiary basis for 
it.



3.  Consequently, the Board remanded this case in February 
2007 to obtain a medical nexus opinion concerning whether the 
veteran's hepatitis C is traceable back to his military 
service and, in particular, to any coincident risk factor 
like treatment - including stitching, he purportedly 
received for a right thumb injury.

4.  The VA physician who provided this remand opinion in 
September 2007 was unable to link the veteran's hepatitis C 
to his military service, indicating this would require 
resorting to mere speculation.

5.  Hence, there is no competent, credible evidence 
establishing the necessary etiological link between the 
veteran's hepatitis C and his period of active military 
service.


CONCLUSION OF LAW

The veteran's hepatitis C was not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in March, 
April, June, and July of 2003, and August 2007, the RO and 
AMC advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
fact, the April 2003 and August 2007 letters also 
specifically addressed the unique risk factors pertinent in 
establishing service connection for hepatitis C.  


Thus, the Board finds that the RO and AMC provided all notice 
required by the VCAA for the first three elements of notice.  
38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

In addition, September 2006, March 2007, and August 2007 
letters from the RO and AMC further advised the veteran that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

No VCAA letter of record, however, satisfied the fourth 
element of VCAA notice by asking the veteran to provide any 
evidence in his possession pertaining to his claim or 
something to the effect that he should "give us everything 
you've got pertaining to your claim[]".  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  But see VA Office of 
General Counsel (OGC) Prec. Opinion 1-2004 (Feb. 24, 2004) 
(indicating § 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate the claim, therefore concluding that the 
fourth element of the VCAA notice cited in Pelegrini v. 
Principi 17 Vet. App. 412 (2004) (Pelegrini I) - identical 
to the language in Pelegrini II, is mere dictum and therefore 
not binding on VA).  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c).

The Board sees the RO did not provide the veteran with all 
general VCAA or Dingess notice prior to the September 2003 
adverse determination on appeal.  But in Pelegrini II, the 
Court clarified that in these situations VA does not have to 
vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
his claim, such that he is still provided proper due process.  
In other words, he must be given an opportunity to 
participate effectively in the processing of his claim.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006)

Here, after providing the additional VCAA notice after the 
August 2004 SOC, the RO/AMC again went back and readjudicated 
the claim in the more recent November 2007 SSOC.  So each 
time after providing the required notice, the RO/AMC 
reconsidered the claim - including addressing any additional 
evidence received in response to the notice.  So the timing 
defect in the notice has been rectified.

In any event, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, No. 05-0355, slip op. 
at 12 (U.S. Vet. App. January 30, 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

To the extent there is a content error by not providing 4th 
element VCAA notice, this has been rebutted:  (1) based on 
the communications sent to the veteran over the course of 
this appeal, he clearly has actual knowledge of the evidence 
he is required to submit in this case; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he reasonably understands from the 
notices provided what was needed.

Specifically, the veteran submitted personal statements, 
private medical records, VA records, hearing testimony, and a 
VA physician opinion showing actual knowledge of the evidence 
required to substantiate his claim.  He also provided details 
of possible risk factors in service and denied other pre- and 
post-service risk factors for hepatitis C.  In addition, the 
VCAA notice letters provided by VA are clear and pertinent to 
his contentions, such that a reasonable person could 
understand what was required to prove the claim.  Several of 
the letters also address the unique service connection 
requirements in hepatitis C cases.  Neither the veteran nor 
his representative has stated that any additional evidence 
remains outstanding.  All this considered, the veteran was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claim.  Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).

As for the duty to assist, the RO obtained the veteran's 
service medical record (SMR) discharge examination, relevant 
VA treatment records, and private medical records as 
identified and authorized by the veteran.  He also had a VA 
examination for an opinion concerning whether his hepatitis C 
dates back to his military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The Board is also 
satisfied as to compliance with its February 2007 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

When SMRs are lost or missing, the Court has held that VA has 
a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, in 
April 2003 the National Personnel Records Center (NPRC), a 
military records repository, indicated the veteran's SMRs 
appear to have been destroyed in the 1973 fire there.  The 
only SMR available is the report of his discharge 
examination; there are no Surgeon General's Office (SGO) 
extracts.  So the majority of his SMRs are simply no longer 
available, but the Board finds no basis for further pursuit 
of these records, as such efforts would be futile.  
38 C.F.R. § 3.159(c)(2) and (3).  Thus, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The veteran contends that during service instruments used to 
stitch and treat his right thumb injury were not properly 
sanitized.  That, he believes, is the cause for his hepatitis 
C.  In addition, he states that an air gun used for 
vaccinations was tested on multiple people before it was used 
on him.  See his September 2004 substantive appeal (VA Form 
9) and October 2006 hearing testimony.  As to the air gun 
theory, he subsequently contradicted his prior assertion by 
indicating that he did not remember being vaccinated with an 
air gun.  See report of September 2007 VA examiner. 

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Here, private and VA laboratory 
results confirm the veteran has hepatitis C.  Consequently, 
the determinative issue is whether this condition is somehow 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



As already acknowledged, the majority of the veteran's SMRs 
are missing and therefore unavailable for consideration.  
However, the report of his May 1953 discharge examination is 
available, and it does not show complaints or treatment of 
hepatitis C, symptoms of this condition, or even risk factors 
for developing it such as prior blood transfusions or organ 
transplants, hemodialysis, tattoos, body piercing, 
intravenous or intranasal drug use, high-risk sexual 
activity, or exposure to contaminated blood products as a 
health care worker, or other direct percutaneous exposure to 
blood such as acupuncture with non-sterile needles and 
sharing of toothbrushes or shaving razors.  The veteran also 
has never alleged experiencing symptoms of hepatitis C during 
service, and he has expressly denied any of the above-listed 
risk factors either before, during, or since service.

Consequently, service connection may not be established based 
on chronicity in service or post-service continuity of 
symptomatology for a disorder seen in service. 38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  In fact, post-service 
records first document symptoms and treatment for hepatitis C 
in late 1989, approximately 36 years after the veteran was 
discharged from the military.  The Federal Circuit Court has 
held that such a lengthy lapse of time between the alleged 
events in service and the initial manifestation of relevant 
symptoms and/or diagnosis after service is a factor for 
consideration in deciding a service-connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The veteran 
is competent to report symptoms of fatigue since discharge 
from service, which he asserts were due to hepatitis C.  
Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  
However, his lay contentions in this case are outweighed by 
the post-service medical record - which, as a whole, 
indicates he did not report fatigue or get treatment for 
hepatitis C until several decades after his discharge from 
service.  See generally Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  Simply stated, if he indeed has been suffering 
from chronic fatigue since 1953, the Board finds it highly 
unlikely that he would have waited until 1989, approximately 
36 years later, to seek out medical treatment.  



Moreover, the competent evidence of record does not provide 
the required a nexus between the veteran's current hepatitis 
C diagnosis and his period of active service.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  In this regard, a VA physician, L. J. J., M.D., noted 
in January 2003 that he had treated the veteran for the past 
5 years (meaning since 1998 or thereabouts) and that in 1989 
the veteran was first diagnosed with chronic hepatitis C and 
as a result had developed cirrhosis of the liver.  Dr. L. J. 
J. explained that the veteran suffered from near-constant 
debilitating symptoms such as fatigue, nausea, vomiting, 
right upper quadrant pain, arthralgia, occasional night 
sweats and fever.  He also indicated the veteran was totally 
disabled due to these symptoms.  He explained that the 
veteran had served in the United States Army from 1950 to 
1952 and opined that it was more than likely he acquired 
hepatitis C during his active service.  But, as the Board 
pointed out when remanding this case in February 2007, Dr L. 
J. J. failed to provide any basis or reasoning for his 
opinion.  He did not specifically address how the veteran may 
have been exposed to contaminated blood during service.  
There is also no indication he reviewed the claims file in 
making his determination for the pertinent medical and other 
history.  This physician's failure to provide a medical basis 
for the opinion lessens the weight and credibility of the 
evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Therefore, this opinion is insufficient to establish 
the veteran's entitlement to service connection.

Primarily because of the insufficiency of this evidence, the 
Board remanded this case in February 2007 to obtain a more 
comprehensive VA examination and opinion as to whether the 
veteran's current hepatitis C is the result of any risk 
factor he may have experienced during his military service.  
And after reviewing the claims file for the pertinent medical 
and other history, the designated examiner noted the veteran 
did not have any in-service risk factors for hepatitis C.  


He did not mention his contention that a needle was used to 
treat and inject medication into his right thumb during 
service; however, even in consideration of this contention, 
the examiner indicated he could not provide an opinion as to 
whether the veteran contracted hepatitis C during service 
"without resort[ing] to mere speculation."  This examiner 
therefore was unable to link the veteran's hepatitis C to his 
military service with the required degree of certainty.  
See 38 C.F.R. § 3.102.  See generally Bloom v. West, 12 Vet. 
App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty); and 
Bostain v. West, 11 Vet. App. 124 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
"may have" contributed to his ultimate demise too 
speculative, standing alone, to be deemed new and material 
evidence to reopen cause-of-death claim).  See, too, Obert v. 
Brown, 5 Vet. App. 30 (1993) (where the Court held that a 
medical opinion expressed in terms of "may" be related to 
service necessarily implies "may or may not" and therefore is 
too speculative to establish a plausible claim; Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (medical professional's use 
of equivocal language such as "may" or "may not" be related 
to service was too speculative to constitute a definitive 
opinion on issue of causation); and Winsett v. West, 11 Vet. 
App. 420, 424 (1998).

That said, an etiological opinion should be viewed in its 
full context and not characterized solely by the medical 
professional's choice of words.  See Perman v. Brown, 5 Vet. 
App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 
(1997).  And the Court has pointed out that an absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Still, though, the Court also has held 
that where, as here, the physician is simply unable to 
provide a definite causal connection, the opinion constitutes 
what may be characterized as "non-evidence."  See Perman v. 
Brown, 5 Vet. App. 237, 241 (1993).  See, too, 38 C.F.R. § 
3.102 (when considering application of the benefit-of-the-
doubt doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).

Lastly, even the absence of some or all of his service 
medical records does not obviate the need for the veteran to 
have this medical nexus evidence linking his hepatitis C to 
his military service.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

For these reasons and bases, even in consideration of the 
heightened duty due to the missing SMRs, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for hepatitis C, so there is no reasonable doubt 
to resolve in the veteran's favor, and this claim therefore 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The claim for service connection for hepatitis C is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


